ELECTRONIC RECORD
                                                                          IHoHH

COA#         11-12-00299-CR                      OFFENSE:        22.021


            Gilbert Mireles Bara v.
STYLE:      The State of Texas                   COUNTY:         McLennan

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    54th District Court


DATE: 09/11/14                    Publish: NO    TC CASE #:      2010-869-C2




                        IN THE COURT OF CRIMINAL APPEALS



           Gilbert Mireles Bara v.
style.     The State of Texas                         CCA#:       PD-1401-14
          APP£LL-AAiT\<*>             Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          Rg'/fy&l                                    JUDGE:

DATE: _     ±2,   /nJ^o/Y                             SIGNED:                          PC:_

JUDGE:
            J*     /^/v>AA_                           PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD